PER CURIAM.
This is an appeal from a final judgment dissolving an eighteen-year marriage, denying the wife any equitable distribution or alimony, and awarding the husband the exclusive rent-free use of the marital home formerly held by the parties as tenants by the entireties. Our review of the record compels us to conclude that the trial judge abused his discretion in denying the wife permanent alimony and an equitable distribution of the marital assets, and we direct that they be awarded upon remand, the amount of such awards to be within the trial court’s sound discretion. The trial judge was also in error in allowing the husband to occupy the marital home without paying to the wife a fair rental for her one-half share of the home, Schein v. Schein, 448 So.2d 16 (Fla. 3d DCA 1984); however, since our remand to the trial court also requires the reconsideration of the very award of exclusive use and occupancy of the home to the husband, we direct that, should the trial court determine that the husband is to exclusively use and occupy the home, it must concomitantly require the husband to pay to the wife a fair rental for her one-half share.
Therefore, we affirm the dissolution, the attorney’s fees award, and those portions of the judgment dealing with custody of the children and shared parental responsibility. Our concern that the decision to deny alimony and equitable distribution to the wife was not arrived at by the exercise of the dispassionate neutrality to which the parties were entitled makes us direct that all further proceedings in the matter be conducted before another trial judge to be administratively assigned in the customary manner.
Reversed and remanded, with directions.